 

Exhibit 10.7

 

PCM, INC. TRANSACTION BONUS PLAN

 

This PCM, Inc. Transaction Bonus Plan was adopted by the Board on the Adoption
Date. This Plan is effective as of the Adoption Date, provided that if the
Merger Agreement is terminated in accordance with its terms and the Merger is
abandoned, then this Plan shall then terminate without force or effect and no
payments will be made to any Participant.

 

WHEREAS the Company will be entering into the Merger Agreement and wishes to
secure the continued employment of selected Participants; and

 

WHEREAS, the Company wishes to provide each selected Participant with the
following bonus opportunity which is payable if the conditions specified below
are satisfied.

 

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the Company and each Participant agree to the following:

 

Section 1: Definitions

 

Certain terms used in this Plan will have the meanings as defined below in this
Section 1. Terms that are not defined herein shall have the meaning provided in
the Merger Agreement.

 

(a)“Acknowledgment” means the form of acknowledgement (in the form attached to
this Plan as Exhibit A or such other form that the Board establishes and such
forms can be different for different Participants) that a Participant must
execute and timely deliver to the Company in order to establish his/her
participation in this Plan.

 

(b)“Adoption Date” means June 23, 2019.

 

(c)“Affiliate” means a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with a
second Person.

 

(d)“Board” means the Company’s Board of Directors and/or its Compensation
Committee.

 

(e)“Bonus” means the dollar amount specified by the Board in a Participant’s
executed Acknowledgement.

 

(f)“Code” means the Internal Revenue Code of 1986 as amended.

 

(g)“Company” means PCM, Inc., a Delaware corporation.

 

(h)“Company Group” means the Company and its Affiliates.

 

(i)“Effective Time” means the “Effective Time” as defined in the Merger
Agreement.

 

(j)“Governmental Authority” means any (A) federal, state, local, municipal,
foreign or other government; (B) governmental, quasi-governmental, supranational
or regulatory authority (including any governmental division, department,
agency, commission, instrumentality, organization, unit or body and any court or
other tribunal); or (C) self-regulatory organization (including the NASDAQ
Global Market or the NASDAQ Global Select Market (“NASDAQ”)).

 

(k)“Merger” means the “Merger” as defined in the Merger Agreement.

 

-1-

 

 

(l)“Merger Agreement” means that certain Agreement and Plan of Merger, dated as
of June [●], 2019, by and among [PARENT], a Delaware corporation (“Parent”),
Trojan Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary
of Parent, and the Company.

 

(m)“Participant” means a Company Group employee who has been selected by the
Board to participate in the Plan and who has executed his/her Acknowledgement
and delivered it to the Company.

 

(n)“Person” means any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Governmental Authority or other entity
of any kind or nature.

 

(o)“Plan” means this PCM, Inc. Transaction Bonus Plan.

 

(p)“Termination Date” means, with respect to a Participant, the last day of
Participant’s employment with the Company Group.

 

Section 2: Bonus Payments

 

(a) Employment Requirements. If a Participant remains continuously employed by a
Company Group member through the Effective Time, then Participant shall then
earn and receive his/her Bonus. If a Participant’s Termination Date occurs
before the Effective Time then no payments will be provided to such Participant
under this Plan.

 

(b) Timing of Bonus Payments. If a Participant becomes entited to receive a
Bonus, then the Company shall pay Participant the Bonus on the date of the
Effective Time.

 

Section 3: Taxes

 

(a) Responsibility. Each Participant will be solely liable and responsible for
the payment of Participant's taxes arising as a result of any payment hereunder.
All payments hereunder shall be subject to any required withholding of federal,
state and local taxes pursuant to any applicable law or regulation, in each case
as determined by the Company.

 

(b) Section 409A. This Plan is intended to be exempt from the requirements of
Code Section 409A.

 

Section 4: Unfunded Obligations

 

All amounts payable under this Plan are unfunded and unsecured and are payable
out of the general funds of the Company Group. Although bookkeeping accounts may
be established with respect to Participants, any such accounts will be used
merely as a bookkeeping convenience. In no event shall this Plan be considered
to be a benefit plan for the benefit of any Participant and every Participant
specifically acknowledges that this Plan provides no absolute rights to receive
or obtain monetary compensation except upon strict performance of the provisions
contained herein. The Company Group shall not be required to segregate any
assets which may at any time be represented by payment amounts, nor shall this
Plan be construed as providing for such segregation, nor shall the Company Group
or the Board be deemed to be a trustee of cash to be awarded under the Plan.

 

-2-

 

 

Section 5: Miscellaneous Provisions

 

(a) Severability. Whenever possible, each provision or portion of any provision
of this Plan shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision or portion of any provision of this
Plan is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Plan shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.

 

(b) Governing Law. The validity, interpretation, construction and performance of
this Plan shall be governed by the laws of the State of California without
regard to its conflicts of law principles.

 

(c) Entirety of Agreement. This Plan and its Exhibit A constitutes the entire
agreement between a Participant and the Company as it relates to its subject
matter and supersedes all prior agreements, promises, understandings, covenants,
arrangements, communications, representations and warranties, whether oral or
written, by any person, officer, employee or representative of any party hereto
in respect of such subject matter. No provision of this Plan may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing and signed by every affected Participant and by a duly authorized
officer of the Company (other than Participant). No waiver by either party
hereto at any time of any breach by the other party hereto of any condition or
provision of this Plan to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

(d) Non-Alienation. The right to receive any payment under this Plan may not be
transferred, assigned or pledged.

 

(e) Headings. The section and paragraph headings in this Plan are for
convenience of reference only, and they form no part of this Plan and shall not
affect its interpretation.

 

(f) Administration. This Plan will be administered by the Board. The Board shall
have full authority and discretion to take any actions it deems necessary or
advisable for the administration of the Plan. The Board may adopt such rules or
guidelines, as it deems appropriate to administer the Plan. The Board’s
determinations under the Plan shall be final, conclusive and binding on all
persons. The Board’s decisions and determinations will be afforded the maximum
deference provided by applicable law.

 

(g) Notice. Notices, demands and all other communications provided for in this
Plan shall be in writing and shall be deemed to have been duly given when
delivered either personally or by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the last address that a
party has furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

 

(h) Counterparts. A Participant’s Acknowledgement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Signatures delivered via
facsimile or in PDF format shall be deemed originals for all purposes.

 

(i) Interpretation. The Company and each Participant each acknowledge that they
have been represented by counsel (or had the opportunity to consult with their
own counsel) in connection with this Plan and the transactions contemplated by
this Plan. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Plan or Acknowledgement
against the drafting party has no application and is expressly waived.

 

(j) No Employment Rights. This Plan (and the Acknowledgment) is not an
employment agreement and does not give any Participant the right to be retained
by the Company Group and every Participant agrees that employment by the Company
Group is “at-will.” The Company Group reserves the right to terminate the
Participant’s service as an employee at any time and for any reason or no
reason.

 

(k) Plan Termination. This Plan shall terminate upon the earlier of payment of
all earned Bonus amounts or the date that the Merger is abandoned or upon the
Effective Time if there are then no Participants in the Plan.

 



-3-

 

 

IN WITNESS WHEREOF, the Company has adopted this Plan as of the Adoption Date.

 

Company: PCM, Inc., a Delaware corporation         By:              Name:    
Its:    

 

-4-

 

 

EXHIBIT A

 

PCM, INC. TRANSACTION BONUS PLAN

 

FORM OF ACKNOWLEDGEMENT OF PARTICIPATION

 

Pursuant to the PCM, Inc. Transaction Bonus Plan, the Company hereby informs the
Participant named below that the Participant has been selected to participate in
the Plan subject to Participant timely executing and delivering to the Company
this acknowledgement (the “Acknowledgement”). The governing terms and conditions
of Participant’s participation in the Plan are set forth herein and in the Plan
and Participant agrees to be bound by such terms and conditions. The entire text
of the Plan is incorporated in this Acknowledgement by reference. Certain
capitalized terms used in this Acknowledgement are defined in the Plan. This
Acknowledgement and the Plan (and any agreements referenced in the Plan)
constitute the entire understanding between the Participant and the Company
regarding this bonus opportunity. Any prior agreements, commitments or
negotiations concerning this bonus opportunity are superseded except as
otherwise provided in the Plan.

 

Name of Participant: _________________________________________________

 

Bonus Amount: $200,000

 

This Acknowledgement will be interpreted and enforced under the laws of the
State of California.

 

By signing below, the Participant agrees to all of the terms and conditions
described in this Acknowledgement and in the Plan.

 

Participant:         (Signature)   (Date)         Company:         (Signature)  
(Date)

 

-1-

 

